As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Underlying Funds Trust Event Driven Schedule of Investments September 30, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 81.9% Aerospace & Defense - 0.1% Exelis, Inc. $ Point Blank Solutions, Inc. (a) Total Aerospace & Defense Air Freight & Logistics - 0.6% TNT Express NV - ADR Auto Components - 1.1% Cooper-Standard Holding, Inc. (a) Federal-Mogul Corp. (a) Total Auto Components Automobiles - 0.0% General Motors Co. (a) (f) 0 Beverages - 1.3% Asia Pacific Breweries, Ltd. Beam, Inc. Grupo Modelo SAB de CV (a) PepsiCo, Inc. Total Beverages Biotechnology - 0.6% 3SBio, Inc. - ADR (a) Amarin Corp. PLC - ADR (a) Devgen (a) Grifols SA - ADR (a) Total Biotechnology Building Products - 0.1% US Home Systems, Inc. Capital Markets - 1.4% E*TRADE Financial Corp. (a) Chemicals - 3.2% Chemtura Corp. (a) Georgia Gulf Corp. Innospec, Inc. (a) TPC Group, Inc. (a) Total Chemicals Commercial Banks - 1.2% First Niagara Financial Group, Inc. Heritage Commerce Corp. (a) Pacific Capital Bancorp (a) Total Commercial Banks Commercial Services & Supplies - 2.2% Casella Waste Systems, Inc. (a) Garda World Security Corp. (a) Iron Mountain, Inc. The Geo Group, Inc. (a) Total Commercial Services & Supplies Construction & Engineering - 2.5% SNC-Lavalin Group, Inc. (a) The Shaw Group, Inc. (a) Total Construction & Engineering Construction Materials - 0.2% Vulcan Materials Co. Diversified Consumer Services - 0.0% Arbor Memorial Services (a) Diversified Telecommunication Services - 1.2% Cincinnati Bell, Inc. (a) Telenet Group Holding NV tw telecom, Inc. (a) Total Diversified Telecommunication Services Electric Utilities - 0.0% Iberdrola SA 9 41 Electrical Equipment - 0.9% Cooper Industries PLC SGL Carbon SE Total Electrical Equipment Electronic Equipment, Instruments & Components - 0.4% Brightpoint, Inc. (a) Laird PLC Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 1.0% North American Energy Partners, Inc. (a) Food Products - 1.5% Post Holdings, Inc. (a) Ralcorp Holdings, Inc. (a) Rieber & Son AS Viterra, Inc. (a) Total Food Products Health Care Equipment & Supplies - 0.2% China Kanghui Holdings, Inc. - ADR (a) Guided Therapeutics, Inc. (a) IRIS International,Inc. (a) Total Health Care Equipment & Supplies Health Care Providers & Services - 3.2% AMERIGROUP Corp. (a) Assisted Living Concepts, Inc. Coventry Health Care, Inc. Rhoen Klinikum AG Sun Healthcare Group, Inc. (a) Sunrise Senior Living, Inc. (a) Total Health Care Providers & Services Health Care Technology - 0.1% Mediware Information Systems (a) Hotels, Restaurants & Leisure - 6.2% Cedar Fair LP Marriott International, Inc. 1 39 Peet's Coffee & Tea, Inc. (a) Six Flags Entertainment Corp. Total Hotels, Restaurants & Leisure Household Durables - 0.1% Nobility Homes, Inc. (a) WMF Wuerttembergische Metallwarenfabrik AG Total Household Durables Independent Power Producers & Energy Traders - 1.0% Calpine Corp. (a) Insurance - 3.3% Alleghany Corp. (a) American International Group, Inc. (a) Assured Guaranty Ltd. CNinsure, Inc. - ADR (a) Flagstone Reinsurance Holdings SA Presidential Life Corp. Total Insurance Internet Software & Services - 0.4% LBi International NV (a) Monster Worldwide, Inc. (a) Yahoo!, Inc. (a) Total Internet Software & Services Leisure Equipment & Products - 0.5% Universal Entertainment Corp. Life Sciences Tools & Services - 0.3% Illumina, Inc. (a) WuXi PharmaTech Cayman, Inc. - ADR (a) Total Life Sciences Tools & Services Machinery - 1.6% Ingersoll-Rand PLC Robbins & Myers, Inc. SeaCo Ltd. (a) Total Machinery Media - 7.0% Astral Media, Inc. - Class A (a) Astral Media, Inc. - Class B (a) British Sky Broadcasting Group PLC Charter Communications, Inc. (a) Cumulus Media, Inc. (a) Fisher Communications, Inc. (a) News Corp. Regal Entertainment Group Sirius XM Radio, Inc. (a) The Reader's Digest Association, Inc. (Acquired 02/23/2010 - 09/01/2011; Cost $651,949) (a)(d)(f) Time Warner Cable, Inc. Total Media Metals & Mining - 2.3% Camino Minerals Corp. (a) Hi-Crush Partners Lp (a) Lundin Mining Corp. (a) MAG Silver Corp. (a) Pan American Silver Corp. (a) SunCoke Energy, Inc. (a) Talison Lithium Ltd. (a) Total Metals & Mining Oil, Gas & Consumable Fuels - 15.3% Athabasca Oil Corp. (a) Atlas Energy LP BP PLC - ADR Crimson Exploration, Inc. (a) Energy XXI Bermuda Ltd. EPL Oil & Gas, Inc. (a) Forestar Petroleum Corp. (a) Inergy LP Nexen, Inc. Painted Pony Petroleum Ltd. (a) Progress Energy Resources Corp. (a) Sunoco, Inc. Talisman Energy, Inc. Venoco, Inc. (a) Xinergy Ltd. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 0.8% Caraustar Industries, Inc.(Acquired 05/27/2010, Cost $292,028) (a)(d)(f) Tembec, Inc.(Acquired 06/04/2009, Cost $0) (a)(d) Tembec, Inc. (Acquired 05/17/2011, Cost $156,780) (a)(d)(f) Total Paper & Forest Products Personal Products - 0.0% Physicians Formula Holdings, Inc. (a) Pharmaceuticals - 1.4% Medicis Pharmaceutical Corp. Pfizer, Inc. Taro Pharmaceutical Industries Ltd. (a) Total Pharmaceuticals Real Estate Investment Trusts (REITs) - 7.5% American Realty Capital Trust, Inc. Granite Real Estate, Inc. Huntingdon Capital Corp. (a) NorthStar Realty Finance Corp. Pure Industrial Real Estate Trust (a) Total Real Estate Investment Trusts (REITs) Real Estate Management & Development - 0.1% Evoq Properties, Inc. (a) Road & Rail - 1.6% Dollar Thrifty Automotive Group, Inc. (a) Quality Distribution, Inc. (a) RailAmerica, Inc. (a) Total Road & Rail Semiconductors & Semiconductor Equipment - 1.1% Aleo Solar AG (a) FSI International, Inc. (a) Lam Research Corp. (a) LTX-Credence Corp. (a) PLX Technology, Inc. (a) Ramtron International Corp. (a) Trident Microsystems, Inc. (a) Total Semiconductors & Semiconductor Equipment Software - 4.0% Ariba, Inc. (a) CDC Corp. (a) Deltek, Inc. (a) Kenexa Corp. (a) Pervasive Software, Inc. (a) Quest Software, Inc. (a) Total Software Specialty Retail - 4.3% Barnes & Noble, Inc. (a) Broder Brothers Co. (a) (f) Collective Brands, Inc. (a) Office Depot, Inc. (a) The Pep Boys-Manny, Moe & Jack Total Specialty Retail Thrifts & Mortgage Finance - 0.0% Hudson City Bancorp, Inc. Tobacco - 0.1% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $63,867,425) $ Principal Amount ASSET BACKED SECURITIES - 0.2% Countrywide Asset-Backed Certificates Series 2007-S1, 5.810%, 11/25/2036 (b) $ TOTAL ASSET BACKED SECURITIES (Cost $204,822) $ CONVERTIBLE BONDS - 0.5% Marine - 0.5% DryShips, Inc. 5.000%, 12/01/2014 TOTAL CONVERTIBLE BONDS (Cost $492,524) $ CORPORATE BONDS - 7.1% Diversified Financial Services - 0.5% Emigrant Bancorp, Inc. 6.250%, 06/15/2014 (Acquired 08/10/2012, Cost $437,838)(c) Health Care Equipment & Supplies - 0.0% Human Touch LLC/Interactive Health Finance Corp. 15.000%, 03/30/2014 (Acquired 06/18/2009 - 03/31/2012, Cost $198,257) (d)(f) 22 Hotels, Restaurants & Leisure - 1.2% Caesars Entertainment Corp. 5.375%, 12/15/2013 Lone Star Note 3.000%, 12/31/2014 (Acquired 06/15/2009, Cost $28,053) (d)(f) Shingle Springs Tribal Gaming Authority 9.375%, 06/15/2015 The River Rock Entertainment Authority 9.000%, 11/01/2018 Total Hotels, Restaurants & Leisure Industrial Conglomerates - 0.0% Milacron Escrow Corp. 11.500%, 05/15/2011 (Acquired 05/27/2010, Cost $41,250) (d)(e)(f) 0 Insurance - 0.2% MBIA Insurance Corp. 14.000%, 01/15/2033 (b) Media - 0.8% Clear Channel Communications, Inc. 5.750%, 01/15/2013 11.000%, 08/01/2016 Total Media Metals & Mining - 0.0% Old All, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850)(d)(e)(f) 10 Multiline Retail - 0.3% JC Penney Corp., Inc. 6.875%, 10/15/2015 Oil, Gas & Consumable Fuels - 2.3% Endeavour International Corp. 12.000%, 03/01/2018 EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Xinergy Ltd. 9.250%, 05/15/2019 (Acquired 03/09/2012 - 07/11/2012, Cost $774,254)(c) Total Oil, Gas & Consumable Fuels Real Estate Investment Trusts (REITs) - 0.5% Huntingdon Capital Corp. 7.500%, 12/31/2016 (Acquired 11/10/2011, Cost $417,649)(c)(f) CAD 425,000 Specialty Retail - 1.3% The Bon-Ton Department Stores, Inc. 10.250%, 03/15/2014 $ Broder Bros. Co. 12.000%, 10/15/2013 Total Specialty Retail TOTAL CORPORATE BONDS (Cost $6,284,026) $ MUNICIPAL BONDS - 0.2% Brazos River Authority 6.750%, 04/01/2038(b) TOTAL MUNICIPAL BONDS (Cost $163,428) $ ESCROW NOTES - 0.1% Delphi Financial Class Action Trust Escrow (a) (f) General Motors Co. (a)(f) 0 General Motors Co. (a)(f) 0 Lear Corp. (Acquired 11/18/2009, Cost $0) (a)(d)(f) Six Flags Entertainment Corp. (a)(f) 0 Smurfit-Stone Container Corp. (a)(f) 0 Spansion, Inc. (Acquired 05/27/2010, Cost $0) (a)(d)(f) US Oncology, Inc.(a) TOTAL ESCROW NOTES (Cost $0) $ RIGHTS - 0.0% Shares American Medical Alert Corp. (f) Clinical Data, Inc. (f) Gerber Scientific, Inc. (f) TOTAL RIGHTS (Cost $0) $ WARRANTS - 0.1% Huntingdon Capital Corp. Expiration December 2016, Exercise Price: $9.00 (a) TOTAL WARRANTS (Cost $29) $ PURCHASED OPTIONS - 0.3% Contracts Call Options - 0.0% Activision Blizzard, Inc. Expiration January 2013, Exercise Price: $14.00 American International Group, Inc. Expiration January 2013, Exercise Price: $35.00 Owens-Illinois, Inc. Expiration November 2012, Exercise Price: $25.00 Total Call Options Put Options - 0.3% Chesapeake Energy Corp. Expiration January 2013, Exercise Price: $10.00 iShares Russell 2000 Index Fund Expiration October 2012, Exercise Price: $83.00 Expiration: October 2012, Exercise Price: $81.00 News Corp. Expiration January 2013, Exercise Price: $20.00 SPDR S&P rust Expiration October 2012, Exercise Price: $142.00 Expiration October 2012, Exercise Price: $145.00 Expiration November 2012, Exercise Price: $144.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $454,320) $ MONEY MARKET FUNDS - 2.9% Shares Invesco Advisers, Inc. STIT - Liquid Assets Portfolio 0.17% (b) TOTAL MONEY MARKET FUNDS (Cost $2,505,533) $ Total Investments (Cost $73,972,107) - 93.3% Other Assets in Excess of Liabilities - 6.7% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing. (b) Variable Rate Security.The rate shown represents the rate at September 30, 2012. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933.Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At September 30, 2012, the market value of these securities total $1,607,894 which represents 1.9% of total net assets. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by Investment Advisor (unaudited). Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At September 30, 2012, thefair value of these securities total $790,602 which represents 0.9% of total net assets. (e) Default or other conditions exist and security is not presently accruing income. (f) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). At September 30, 2012, the fair value of these securities total $1,570,638 which represents 1.8% of total net assets. At September 30, 2012, thefair value of these securities total $1,570,638which represents 1.8% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp FundServices, LLC. Underlying Funds Trust Event Driven Securities Sold Short September 30, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 7.0% Capital Markets - 0.1% Credit Suisse Group AG - ADR $ Deutsche Bank AG UBS AG Total Capital Markets Commercial Banks - 0.0% Royal Bank of Scotland Group PLC - ADR Construction & Engineering - 1.4% Foster Wheeler AG Jacobs Engineering Group, Inc. Total Construction & Engineering Food & Staples Retailing - 0.3% Loblaw Cos. Ltd. Gas Utilities - 0.1% Suburban Propane Partners LP Health Care Providers & Services - 0.4% Aetna, Inc. Machinery - 0.5% CNH Global NV Eaton Corp. Total Machinery Media - 1.0% AMC Networks, Inc. Metals & Mining - 0.2% Walter Energy, Inc. Oil, Gas & Consumable Fuels - 1.5% Canadian Natural Resources Ltd. Chesapeake Energy Corp. Ultra Petroleum Corp. Venoco, Inc. Total Oil, Gas & Consumable Fuels Professional Services - 0.8% The Dun & Bradstreet Corp. Semiconductors & Semiconductor Equipment - 0.7% Intel Corp. TOTAL COMMON STOCKS (Proceeds $6,045,778) $ EXCHANGE TRADED FUNDS - 21.1% CurrencyShares Australian Dollar Trust CurrencyShares Euro Trust Energy Select Sector SPDR Fund iShares Russell 2000 Index Fund iShares Silver Trust Market Vectors Junior Gold Miners ETF SPDR S&P rust United States Oil Fund LP TOTAL EXCHANGE TRADED FUNDS (Proceeds $17,879,425) $ Principal Amount Value CORPORATE BONDS - 0.3% Diversified Telecommunication Services - 0.3% Sprint Capital Corp. 8.750%, 03/15/2032 $ TOTAL CORPORATE BONDS (Proceeds $238,865) Total Securities Sold Short (Proceeds $24,164,068) - 28.4% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Underlying Funds Trust Event Driven Options Written September 30, 2012 (Unaudited) Contracts Fair Value Call Options American International Group, Inc. Expiration: November 2012, Exercise Price: $40.00 $ Expiration: January 2013, Exercise Price: $40.00 Barnes & Noble, Inc. Expiration: October 2012, Exercise Price: $12.00 Expiration: October 2012, Exercise Price: $13.00 E*TRADE Financial Corp. Expiration: October 2012, Exercise Price: $10.00 62 Talisman Energy, Inc. Expiration: October 2012, Exercise Price: $14.00 TOTAL CALL OPTIONS Put Options Activision Blizzard, Inc. Expiration: November 2012, Exercise Price: $11.00 American International Group, Inc. Expiration: November 2012, Exercise Price: $28.00 Chemtura Corp. Expiration: October 2012, Exercise Price: $15.00 E*TRADE Financial Corp. Expiration: October 2012, Exercise Price: $9.00 InterDigital, Inc. Expiration: October 2012, Exercise Price: $30.00 42 iShares Russell 2000 Index Fund Expiration: October 2012, Exercise Price: $80.00 Expiration: October 2012, Exercise Price: $77.00 Philip Morris International, Inc. Expiration: October 2012, Exercise Price: $90.00 52 SPDR S&P rust Expiration: October 2012, Exercise Price: $138.00 Expiration: October 2012, Exercise Price: $140.00 Expiration: November 2012, Exercise Price: $139.00 TOTAL PUT OPTIONS Total Options Written (Premiums received $285,969) $ Fair values of derivative instruments on the Statement of Assets and Liabilities as of September 30, 2012 (unaudited): Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments $ Written Options Written option contracts, at value $ Total $ $ The average quarterly market value of purchased and written options during the period ended September 30, 2012 (unaudited) were as follows: Purchased options $ Written options $ ) The UFT has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Portfolio's net assets as of September 30, 2012 (unaudited): Description Level 1 Level 2 Level 3 Total Common Stocks $ Asset Backed Securities - - Convertible Bonds - - Corporate Bonds - Municipal Bonds - - Escrow Notes - Rights - - Warrants - - Purchased Options - - Money Market Funds - - Total Long Investments in Securities $ Securities Sold Short: Common Stocks $ $
